DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a multifunctional abutment, classified in A61C8/00.
II. Claims 17-20, drawn to a method of using a system to compare positioning and orientation of teeth using 3D images, classified in G06T 7/55. 
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related products and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the inventions as claimed can be used separate from one another. The system can be used to take images and scan of the mouth of patient that may or may not have an abutment or implant that is structurally different from the claimed 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Dippert on 27 May 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 27 May 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  

Specification
The abstract of the disclosure is objected to because it is too short in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robb et al. (US 2012/0295223 A1).
Regarding claim 1, Robb et al. (herein after referred to as Robb) discloses (figures 1A and 2A) a multifunctional abutment (10) configured to releasably connect to a dental implant, the multifunctional abutment (10) comprising: a body (20); and a head (30) at and upper edge of the body (20), wherein the multifunctional abutment (10) is configure to allow execution of multiple steps during an implantation procedure while using the same multifunctional implant (10) (Paragraph 0041).
Regarding claim 2, Robb discloses a multifunctional abutment (10), further configured to connect to a dental implant with a connector (70) (see figures 3A-3B).
Regarding claim 3, Robb discloses a multifunctional abutment further comprising at a top side of the head (30) a carrier connection element (280) configured to be gripped by a carrier.
Regarding claim 4, Robb discloses a multifunctional abutment (10), wherein the body (20) is configured to serve as an implant mount, so the dental implant could be inserted into a bone through a surgical guide (see figures 6A-6B). It is also capable to do so.
Regarding claim 5, Robb discloses a multifunctional abutment (10), further comprising a stopper (50) at a bottom edge of the head (55), wherein the stopper (50) is configured to prevent further insertion of the dental implant into a bone when the stopper comes in contact with a surgical guide (paragraph 0055, lines 10-13).
Regarding claim 6, Robb discloses a multifunctional abutment (10), further configured to serve as an analog transfer, by being configured to be embedded in a hardened impression material and released from the dental implant (paragraph 0056, lines 12-20).
Regarding claim 7, Robb discloses The multifunctional abutment (10) of claim 1, wherein the head (30) is further configured to serve as a scan body, thereby the multifunctional abutment is further configured to serve as a digital transfer (paragraph 0058).
Regarding claim 8, Robb discloses the multifunctional abutment of claim 7, wherein the head further comprises an orientation mark that is configured to allow determination of an orientation of the dental implant during digital impression (paragraph 0045, lines 4-12).
Regarding claim 9, Robb discloses the multifunctional abutment of claim 7, wherein the head further comprises a marking (64) configured to mark a type of the dental implant in a scanned image acquired during scanning of the multifunctional abutment (paragraph 0048).
Regarding claim 10, Robb discloses the multifunctional abutment of claim 7, wherein at least part of a surface of the head is configured to be scanned and seen in a scanned image that is acquired during scanning (paragraph 0057, lines 13-27).
Regarding claims 12 and 15, Robb discloses multifunctional abutment of claim 10, wherein the at least part of the surface of the head that is configured to be scanned and seen in the scanned image is opaque to light. Robb also discloses the abutment being made of a biocompatible material (paragraph 0042, lines 15-18).
Regarding claim 16, Robb discloses, a multifunctional abutment is configured to be milled to form a customized abutment that is configured to be used as an abutment that holds a crown attached to the dental implant (paragraph 0063, lines 1-7, and paragraph 0064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robb et al. (US 2012/0295233 A1) as applied to claim 1 above, and further in view of Cawley et al. (US 2009/0299173 A1).
Regarding claims 11, 13 and 14, Robb discloses the multifunctional abutment (10) may be made of materials such as gold, titanium, plastic, ceramic or other similar metals or composites.
Robb fails to disclose that at least part of the multifunctional abutment is magnetic and configured to be used as an implant stability quotient (ISQ) gauge, or the head of the abutment comprising a chemical treatment to aid in scanning.
However, Cawley teaches and abutment (110) having a magnetic member (140) configured to operate as a transducer for use in measuring the implant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abutment of Robb, to include the physical characteristics taught in Cawley. The stability of an implant needs to be measured in order to determine how well and implant has been osseointegrated and if the implant is place well enough to receive a crown, denture or prosthetic. Including a magnetic portion onto the abutment of Robb would allow for an additional functional of the abutment in ensuring proper osseointegration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONEA R. GRIER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772